       Case: 3:20-cv-00399-wmc Document #: 29 Filed: 06/17/21 Page 1 of 2


                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN


SHELLY SPYCHALSKI,

                             Plaintiff,                            ORDER

       v.                                                      20-cvB399-wmc

ANDREW SAUL,
Commissioner of Social Security,

                             Defendant.




       On March 18, 2021, the court issued an order remanding this case to the

commissioner for further proceedings under sentence four of 42 U.S.C. ' 405(g). Now

before the court is the parties’ stipulation for an award of attorney=s fees under the Equal

Access to Justice Act, 28 U.S.C. ' 2412 in the amount of $6,190.14 and expenses in the

amount of $0. (Dkt. #28.)


                                          ORDER

       IT IS ORDERED that plaintiff’s motion for an award of attorney fees and expenses

under the Equal Access to Justice Act is GRANTED. Plaintiff is awarded fees and costs in

the amount of $6,190.14. These fees are awarded to plaintiff and not plaintiff’s attorney

and can be offset to satisfy pre-existing debts that the litigant owes the United States under

Astrue v. Ratliff, 130 S.Ct. 2521, 177 L. Ed. 2d 91 (2010).

       If counsel for the parties verify plaintiff owes no pre-existing debt subject to offset,

the defendant shall direct that the award be made payable to plaintiff’s attorney pursuant

to the EAJA assignment duly signed by plaintiff and counsel.



                                              1
       Case: 3:20-cv-00399-wmc Document #: 29 Filed: 06/17/21 Page 2 of 2




       If plaintiff owes a pre-existing debt subject to offset in an amount less than the EAJA

award, the Social Security Administration will instruct the U.S. Department of Treasury

that any check for the remainder after offset will be made payable to plaintiff and mailed

to the business address of plaintiff’s attorney.

       Entered this 17th day of June, 2021.

                                           BY THE COURT:

                                           /s/
                                           __________________________________
                                           WILLIAM M. CONLEY
                                           District Judge




                                              2
